DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. The Applicant argues that the header portion of Gupta is not made out of dielectric material and does not capacitively couple RF energy acting on the device. Specifically, the Applicant argues that the portion of the header that does this is just a portion and not the entire header. It is noted that the claims are silent as to the entire header being made of a dielectric material. The claim specifically states that a header portion is made out of the material and not the entire header.  In this case, the dielectric shield portion of the header in the Gupta reference reads on claimed header portion limitation. Therefore, the rejections stand.  
It is noted that if the Applicant wishes to have the entire header made out of the dielectric material, they should claim the entire header and not just a portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (U.S. Pub. 2014/0058452 hereinafter “Gupta”).
Regarding claim 1, Gupta discloses an implantable medical device (e.g. 102), comprising: a header portion (e.g. 150, 450, 550) attached to a housing of the device (e.g. see Fig. 1); at least one electrode (e.g. 134) electrically conductively connected or connectable to said header portion, said at least one electrode being arranged at or extending through said header portion (e.g. see Fig. 1); said at least one electrode including at least one electrode contact for contacting tissue of a patient and for applying electrical stimulation pulses to the tissue and/or for detecting electrical pulses in the tissue (e.g. ¶¶ 33-39); said header portion being formed of a dielectric material (e.g. ¶54) that is configured to capacitively couple RF energy acting on the device and/or on the at least one electrode to a conductor of the implantable medical device or to the tissue of the patient when the tissue touches said header portion (e.g. ¶¶ 24, 54-55).
Regarding claim 3, Gupta further discloses wherein said at least one electrode is an electrode lead (e.g. 134; see Fig. 1).
Regarding claim 6, Gupta further discloses wherein said header portion includes two electrically conductive structures and said dielectric material is arranged between said two electrically conductive structures of said header portion (e.g. ¶67).
Regarding claim 7, Gupta further discloses wherein said dielectric material is formed by at least one structure selected from the group consisting of a thermoset coating, a thermoplastic coating, a header housing, a preformed thermoplastic section, a contact seal, a spacer, and an adjusting screw seal (e.g. ¶54).
Regarding claim 8, Gupta further discloses wherein said dielectric material is an epoxy coating or a preformed thermoplastic section made of polysulfone (e.g. ¶54; “epoxy coating”).
Regarding claim 9, Gupta further discloses wherein said header portion comprises at least one conductor disposed to form, together with said dielectric material, a part of a capacitor (e.g. ¶¶ 24, 54-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1, 3 and 6-9 above, and further in view of Fuller et al. (U.S. Pub. 2006/0247712 hereinafter “Fuller”).
Regarding claims 4-5, Gupta discloses the claimed invention but fails to explicitly state the dielectric material.  However, Fuller teaches a similar implantable medical device that teaches that it is known to use titanium dioxide as set forth in Paragraph 82 to provide a well-known dielectric that is used in medical devices for reducing RF interference.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Gupta, with titanium dioxide as taught by Fuller, since such a modification would provide the predictable results of using a well-known dielectric material as the dielectric material in the system of Gupta to provide for reducing RF interference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792